Citation Nr: 0733824	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
status post craniotomy with removal of left cerebral 
arteriovenous malformation with residual right hemiplegia and 
seizures.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to June 
1981. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 decision, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought.

A motion to advance this case on the docket due to serious 
illness of the appellant was granted by the Board in October 
2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence to the VA RO issued by the veteran's 
representative in July 2006, it was reported that the veteran 
was requesting a travel Board hearing, and that the veteran 
would accept a video conference hearing so as to expedite his 
appeal.  In an informal hearing presentation offered by the 
veteran's representative in August 2007, it was pointed out 
that the requested hearing had not yet been conducted and 
that therefore, the case should be remanded for that purpose.  

As the veteran's hearing request was fairly recently made, 
the veteran has not yet been afforded his requested hearing.  
Under applicable regulation, a hearing on appeal must be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2007).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2007), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, such a hearing must be scheduled.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following action:

Schedule the veteran for a 
videoconference hearing (to be held at 
the local VA RO in Detroit, Michigan) at 
the earliest opportunity, and notify him 
and his representative, of the date, time 
and location of this hearing.  (As time 
is of the essence in this case, in the 
event that a travel Board hearing is 
available earlier than a video hearing, 
the veteran and his representative should 
be advised of this fact and given the 
option to appear for a travel Board 
hearing).  Place a copy of this letter in 
the claims file.  If, for whatever 
reason, the veteran changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

